Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
The species shown in Figures 1, 2, 3, 4 and 5.
The species shown in Figures 6 and 12.
The species shown in Figure 7.
The species shown in Figures 8 and 9.
The species shown in Figures 10, 13, 14 and 15.
The species shown in Figures 11.
The species shown in Figure 16.

The species are independent or distinct because although the search areas may be similar, there is a burden on the examiner since the species found in Group I requires a coating, the species found in Group II requires a breakable element with an inertia block, the species found in Group III requires a breakable element without an inertia block, the species found in Group IV requires irreversible deformation walls, the species found in Group V requires helical springs, the species found in Group VI requires a connecting element and an inertia block to be one unit and the species found in Group VII requires a U-shaped inertia block with an opposing surface therebetween, thus the references used to reject one species may not be applicable to the other species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 1 appears to be generic to Group I-VII.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  as disclosed the different species have mutually exclusive characteristics for each identified species.  There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g. employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Mr. Philippe Signore on 08 March 2021 to request an oral election to the above restriction requirement, but did not result in an election being made based on the voicemail message received on 09 March 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA COURSON whose telephone number is (571) 272-2239.  The examiner can normally be reached on M-F (7AM to 3:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         

                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/TC/
09 March 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861